*96^PINION of the Court, by
Ch-J. Boyie.
This is á writ of error to a decree for the specific execution of a contract for the sale of land,
The contract alleged in the bill, though verbal, is not, as is supposed by the assignment of error, within the statute against frauds and perjuries.* The contract appears ⅜0 have been made in 1786, and that statute did ^ g,0 jnto operation until the 1st of January 1787.
The decree, however, is erroneous upon two grounds —Because it was pronounced against infants, and time was allowed them after coming of Ml age to *97shew causa against it 5 aM 2dly. because the person'Él-sweringfor them dues not appear to have been appointed to defend for them; and' infants can only defend by guardian appointed ad litem, as was held in the case of Shields’s heirs vs. Bryant (vol 3, 525).
As, however, the contract is not' within! the statute against frauds and perjuries, and the bill makes out upon its face a good cause for relief, the complainant will be entitled to proceed anew upon it in the court be-|ow.

 Accord. fobnfon vs. M'Connel, vol. 3, p. 2.